DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘suspension strut’ in claims 7-8; ‘air suspension system’ in claim 10 and ‘air brake system’ in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard (US 2018/0297431) in view of Schneider et al. (US 5,180,146), as cited by Applicant.
With respect to claim 1, Leonard discloses a pressure body (606, 608) for a compressed-air system of a motor vehicle, comprising: the pressure body (606) comprises an outer enveloping structure (614, 644) and an internal reinforcing structure (618, 622; 648, 652); and wherein the enveloping structure comprises a multiplicity of convexly shaped segments (figs. 22-23; figs. 28-29) which are arranged adjacent to one another and form part of a wall of the pressure body (606, 608).  (Figs. 20-32, paragraphs 94-101.)  Leonard is silent regarding the type of material.  Schneider et al. teaches of a pressure body made of plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have pressure body made of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
With respect to claim 2, Leonard discloses the wall formed by the segments (figs. 22-23; figs. 28-29) is formed in a circumferential direction around a longitudinal axis of the pressure body (606, 608).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claim 3, Leonard discloses the reinforcing structure comprises at least a multiplicity of inward-directed reinforcing ribs (622; 652) and at least one reinforcing element (618; 648).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claim 4-5, Leonard discloses the reinforcing ribs (622; 652) are each connected at one end to the inside of the wall formed by the segments (figs. 22-23; figs. 28-29) and at the other end to the reinforcing element (618; 648); the reinforcing ribs (622; 652) are each attached in a region of connection of one segment (figs. 22-23; figs. 28-29) to an adjacent segment (figs. 22-23; figs. 28-29).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claim 7, Leonard discloses the pressure body  (606, 608) is an air spring cover (606, 608) of an air suspension strut (figs. 17-19).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claim 8, Leonard discloses the pressure body is an additional accumulator (paragraph 94) connected to an air suspension strut (fig. 1; paragraph 53).  (Figs. 20-32, paragraphs 94-101.)  
With respect to claims 9-10, Leonard discloses the pressure body is a compressed-air accumulator of a compressed air system (paragraph 94); wherein the com- pressed-air system is an air suspension system (paragraphs 54, 101).    (Figs. 20-32, paragraphs 94-101.)  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard and Schneider et al. as applied to claim 1 above, and further in view of Ienaka (JP 05-149363 A; Machine Translation of Description ‘MTD’).
With respect to claim 6, Leonard, as modified, is silent regarding a radius of a convexly shaped segment is smaller than an outer radius of the enveloping structure (3).  Ienaka teaches of a radius of a convexly shaped segment (left or right vertex) is smaller than an outer radius of the enveloping structure (at top or bottom vertex).  (Fig. 1A, MTD paragraphs 6-16.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ienaka into the invention of Leonard, as modified, in order to reduce an attaching space without reducing an effective pressure bearing area.  (Abstract.)  Furthermore, it would have been an obvious matter of design choice to make the different portions of the convexly shaped segments of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard and Schneider et al. as applied to claim 1 above, and further in view of Burkley (US 3,598,155).
With respect to claim 11, Leonard, as modified, is silent regarding the compressed-air system is an air brake system.  Burkley teaches of the compressed-air system is an air brake system.  (Figs. 1-8, col. 2, lines 44-75, col. 3, lines 70-75, col. 4.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Burkley into the invention of Leonard, as modified, in order to improve the flexing properties.  (Abstract.)  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614